DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/29/2020.  These drawings are acceptable.

Claims Status
Claims 1-20 are pending for examination in this Office action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 10, 13, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Yang; US 2014/0184400) in view of Hakki et al. (Hakki; US 2019/0100198).
As per claim 1, Yang a traffic lane encroachment indicator system for a host vehicle comprising:
a. a means for determining the host vehicle's speed (a measuring and control module for a front speed difference, see e.g. para. [0010], which is based on own speed of vehicle 200 and front vehicle 300), 
b. at least one proximity sensor on the host vehicle for detecting speed and proximity of a proximate vehicle (one or more sensors on the vehicle 200 for detecting speed and distance; see e.g. para. [0010]), 
a proximity indicator for signaling to the proximate vehicle; see e.g. para. [0013]), and 
d. a controller for receiving information from the means for determining the host vehicle's speed and at least one proximity sensor, calculating distance between the host vehicle and the proximate vehicle, and operating the proximity indicator to signal the proximate vehicle (as discussed earlier, controller 10 for receiving information about own vehicle 200 and speed of a front vehicle 300 and determines distance and speed of front vehicle 300 as well difference or relative speed, see e.g. para. [0010-12], wherein a proximity indicator is operated to signal a proximate vehicle; see e.g. [0013]). 
Even though Yang does not explicitly teach that the at least one proximity sensor detects relative speed, Yang teaches that the disclosed system can determine relative speed and display the relative speed (see e.g. para. [0012]). Yang does not teach, in the same embodiment, that the controller determining whether the proximate vehicle is within the hazard zone in front of the host vehicle. Yang, however, teaches in another embodiment that it is known in the art to measure a distance between the vehicle and another vehicle in front thereof, and to send a distance signal of the measured distance to a control unit. The control unit compares the distance signal to a preset distance value and generate and alarm when the distance signal is less than the preset distance value (see e.g. para. [0004]). Similarly, it would have been obvious to define a preset distance (hazard zone) in front of the vehicle 200 and generate an alarm or a signal accordingly if the vehicle 300 breaches that preset distance for the purpose of improved safety. As discussed, it is obvious in view of Yang that a controller can operate a proximity indicator to signal the proximate vehicle it is within the hazard zone in front of the host vehicle.

Hakki, however, teaches at least one proximity visual indicator for signaling to a proximate vehicle of its encroachment of a hazard zone in front of the host vehicle or it is within the hazard zone in front of host vehicle (a proximity visual indicator which projects an image or outline indicating a hazard zone 210 [see e.g. FIG. 1] in front of host vehicle, see e.g. para. [0052], which indicates to other proximity vehicles of their encroachment in the hazard zone or they are within the hazard zone in front of the host vehicle). 
Yang and Hakki are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety for the host vehicle as well as proximity vehicles or to reduce repair cost associated with fender benders. 
As per claim 3, the traffic lane encroachment indicator system as described in claim 1 as taught by Yang and Hakki, wherein Yang does not teach that the means for determining the host vehicle's speed is selected from the group consisting essentially of one or more of a GPS, a speedometer located within the host vehicle, or a smartphone communicating with the controller and capable of providing the host vehicle's speed. 
Hakki, however, teaches the means for determining a host vehicle's speed is selected from the group consisting essentially of one or more of a GPS, a speedometer located within the host vehicle, or a smartphone communicating with the controller and capable of providing the host vehicle's speed (a global positioning or GPS system to determine speed or velocity of the vehicle; see e.g. para. [0074]). 
Yang and Hakki are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine 
As per claim 4, the traffic lane encroachment indicator system as described in claim 1 as taught by Yang and Hakki, wherein Yang does not teach that the system further comprising: a. at least one environmental information source for gathering additional information regarding conditions impacting the host vehicle, and b. the controller capable of receiving information from the at least one environmental information source and incorporating the additional information in determining the minimum passing distance.
Hakki, however, teaches at least one environmental information source for gathering additional information regarding conditions impacting host vehicle, and b. controller capable of receiving information from the at least one environmental information source and incorporating the additional information in determining minimum passing distance (safety zone is calculated using a computer that calculates safe distance to other vehicles based on speed, inertia, road condition and weather condition using one or more sensors inside and outside of the vehicle, wherein the computer is interfaced with the sensors to receive information from the sensors, see e.g. para. [0015], [0027-28]).
Yang and Hakki are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety for the host vehicle as well as proximity vehicles or to reduce repair cost associated with fender benders. 
As per claim 5, the traffic lane encroachment indicator system as described in claim 4 as taught by Yang and Hakki, wherein Yang does not teach that the at least one environmental information source is selected from the group consisting essentially of one or more of a weather forecast station, a temperature gauge, a tire pressure gauge, operational status of windshield wipers, an anemometer, an inclinometer, an altimeter, and combinations thereof.
Hakki, however, teaches that the at least one environmental information source is selected from the group consisting essentially of one or more of a weather forecast station, a temperature gauge (one or more factors affecting the safety zone or stopping time is temperature, see e.g. para. [0050], which would be gathered by a temperature gauge or sensor), a tire pressure gauge (as discussed earlier, one or more factors affecting the safety zone or stopping time is tire pressure, see e.g. para. [0050], which would be gathered by a tire pressure sensor or guage), operational status of windshield wipers, an anemometer, an inclinometer, an altimeter, and combinations thereof.
Yang and Hakki are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety for the host vehicle as well as proximity vehicles or to reduce repair cost associated with fender benders. 
As per claim 6, the traffic lane encroachment indicator system as described in claim 1 as taught by Yang and Hakki, wherein Yang teaches the at least one proximity sensor is selected from the group consisting essentially of camera, radar (the disclosed proximity sensor is a radar; see e.g. para. [0024]), lidar, ultrasound, and combinations thereof.
As per claim 10, the traffic lane encroachment indicator system as described in claim 1 and taught by Yang and Hakki, Yang does not teach that the system further comprising a means for inputting weight of the host vehicle into the controller and wherein the controller is capable of incorporating the weight in determining the hazard zone of the host vehicle. 
Hakki, however, teaches a means for inputting weight of the host vehicle into the controller and the controller which is capable of incorporating weight of host vehicle in determining the hazard zone of the host vehicle (using vehicle weight in order to determine hazard or safety zone around host vehicle; see e.g. para. [0052] and [0073], wherein memory 74 hosts this data and inputs this information [including weight] to the controller under instructions from the controller).

As per claim 13, the traffic lane encroachment indicator system as described in claim 1 Yang and Hakki, wherein the controller is configured to refrain from use of the at least one proximity indicator when the host vehicle is operating below a particular speed (one or more systems of the disclosed systems of Yang or Hakki would not be operational when the own vehicle or host vehicle is stopped [speed is zero] and relative distance would not increase a preset and the proximity signal would not be outputted accordingly). 
Yang does not teach that the at least one proximity indicator is a visual indicator.  
Hakki, however, teaches at least one proximity visual indicator for signaling to a proximate vehicle of its encroachment of a hazard zone in front of the host vehicle or it is within the hazard zone in front of host vehicle (a proximity visual indicator which projects an image or outline indicating a hazard zone 210 [see e.g. FIG. 1] in front of host vehicle, see e.g. para. [0052], which indicates to other proximity vehicles of their encroachment in the hazard zone or they are within the hazard zone in front of the host vehicle). 
Yang and Hakki are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety for the host vehicle as well as proximity vehicles or to reduce repair cost associated with fender benders. 
As per claim 15, the traffic lane encroachment indicator system as described in claim 1 and taught by Yang and Hakki further comprising an operator alert indicator within the host vehicle, and wherein the controller is capable of operating the operator alert indicator to warn an operator of the Yang teaches a display inside the vehicle 200 which operated to indicate an operator that a preset time buffer is violated, see e.g. para. [0016], wherein the alert can be outputted based on a distance buffer as discussed in analysis of merits of claim 1; see e.g. para. [0004]). 
As per claim 16, the traffic lane encroachment indicator system as described in claim 15 and taught by Yang and Hakki, wherein the operator alert indicator is selected from the group consisting essentially of an audio indicator, a visual indicator, and a combination thereof (Yang teaches the operator alert is flash and sound alarm; see e.g. para. [0016]). 
As per claim 17, Yang teaches a traffic lane encroachment indicator system for a host vehicle comprising: 
a. a speed gauge for determining the host vehicle's speed (a measuring and control module for a front speed difference, see e.g. para. [0010], which is based on own speed of vehicle 200 [detected by a speed sensor inside the vehicle 200] and front vehicle 300), 
b. at least one proximity sensor on the host vehicle for detecting speed and proximity of a proximate vehicle (one or more sensors on the vehicle 200 for detecting speed and distance; see e.g. para. [0010-12] and [0015]), 
c. at least one proximity indicator for signaling to the proximate vehicle (a proximity indicator for signaling to the proximate vehicle; see e.g. para. [0013]), 
d. an operator alert indicator within the host vehicle for providing information to an operator of the host vehicle (a display inside the vehicle 200 which operated to indicate an operator that a preset time buffer is violated, see e.g. para. [0016], or speed and distance with respect to front vehicle; see e.g. para. [0010-13]), 
e. a controller for receiving information from the speed gauge and proximity sensor, calculating distance between the host vehicle and the proximate vehicle, operating the proximity indicator to signal controller 10 for receiving information about own vehicle 200 and speed of a front vehicle 300 and determines distance and speed of front vehicle 300 as well difference or relative speed, see e.g. para. [0010-12], wherein a proximity indicator is operated to signal a proximate vehicle, see e.g. [0013], and wherein the operator alert inside vehicle 200 is outputted by flashing and sounding alarm; see e.g. para. [0016]).
Even though Yang does not explicitly teach that the at least one proximity sensor detects relative speed, Yang teaches that the disclosed system can determine relative speed and display the relative speed (see e.g. para. [0012]). Yang does not teach, in the same embodiment, that the controller determining whether the proximate vehicle is within the hazard zone in front of the host vehicle. Yang, however, teaches in another embodiment that it is known in the art to measure a distance between the vehicle and another vehicle in front thereof, and to send a distance signal of the measured distance to a control unit. The control unit compares the distance signal to a preset distance value and generate and alarm when the distance signal is less than the preset distance value (see e.g. para. [0004]). Similarly, it would have been obvious to define a preset distance (hazard zone) in front of the vehicle 200 and generate an alarm or a signal accordingly if the vehicle 300 breaches that preset distance for the purpose of improved safety. As discussed, it is obvious in view of Yang that a controller can operate a proximity indicator to signal the proximate vehicle it is within the hazard zone in front of the host vehicle.
Yang does not teach that the at least one proximity indicator is a visual indicator for signaling to the proximate vehicle of its encroachment of a hazard zone in front of the host vehicle or it is within the hazard zone in front of the host vehicle.  
Hakki, however, teaches at least one proximity visual indicator for signaling to a proximate vehicle of its encroachment of a hazard zone in front of the host vehicle or it is within the hazard zone in a proximity visual indicator which projects an image or outline indicating a hazard zone 210 [see e.g. FIG. 1] in front of host vehicle, see e.g. para. [0052], which indicates to other proximity vehicles of their encroachment in the hazard zone or they are within the hazard zone in front of the host vehicle). 
As per claim 20, Yang teaches a traffic lane encroachment indicator system for a host vehicle comprising: 
a. a means for determining the host vehicle's speed (a measuring and control module for a front speed difference, see e.g. para. [0010], which is based on own speed of vehicle 200 and front vehicle 300), 
b. at least one primary proximity sensor on the host vehicle for detecting speed and proximity of a proximate vehicle that is ahead of the host vehicle and moving in the same direction (one or more sensors on the vehicle 200 for detecting speed and distance related to a vehicle(s) ahead and behind the vehicle 200; see e.g. para. [0010-13] and FIG. 1), 
c. at least one secondary proximity sensor on the host vehicle for detecting relative speed and proximity of a proximate vehicle that is alongside or behind the host vehicle and moving in the same direction (one or more sensors on the vehicle 200 for detecting speed and distance related to a vehicle(s) ahead and behind the vehicle 200; see e.g. para. [0010-13] and FIG. 1), 
d. at least one primary proximity indicator for signaling to the proximate vehicle (a proximity indicator for signaling to the proximate vehicle; see e.g. para. [0013]), 
e. at least one secondary visual proximity indicator for signaling to the proximate vehicle of its encroachment of a hazard zone alongside or behind the host vehicle (a proximity indicator for signaling to the rear vehicle about its encroachment to the vehicle 200; see e.g. para. [0017]), and 
f. a controller for: 
information from one or more sensors is received and used to calculate relative speed and distance between own vehicle 200, a front vehicle 300 and a rear vehicle 400, see e.g. para. [0012-17] and FIG. 1), 
ii. calculating distance between the host vehicle and the proximate vehicle (as discussed, the distance between one or more proximate vehicles and host vehicle 200 is calculated; see e.g. para. [0012-17]), 
iii. determining whether the proximate vehicle is within the hazard zone in front of, alongside, or behind the host vehicle (determining that a time buffer is breached for a rear vehicle 400 [see e.g. para. 0017-18], wherein it would have been obvious that a determination regarding a distance breach is also carried out; see e.g. para. [0004]), 
iv. operating at least one primary proximity indicator to signal the proximate vehicle (a proximity indicator is operated to signal a proximate vehicle; see e.g. [0013]), and 
v. operating at least one secondary visual proximity indicator to signal the proximate vehicle it is within the hazard zone alongside or behind the host vehicle (another visual proximity indicator signals to a rear proximity vehicle that a time buffer is breached, see e.g. para. [0017], wherein it would be obvious to generate visual alert based on distance breach as suggested by Yang; see e.g. para. [0004]). 
Even though Yang does not explicitly teach that the at least one proximity sensor detects relative speed, Yang teaches that the disclosed system can determine relative speed and display the relative speed (see e.g. para. [0012]). Yang does not teach, in the same embodiment, that the controller determining whether the proximate vehicle is within the hazard zone in front of the host vehicle. Yang, however, teaches in another embodiment that it is known in the art to measure a distance between the 
Yang does not teach that the at least one proximity indicator is a visual indicator for signaling to the proximate vehicle of its encroachment of a hazard zone in front of the host vehicle.  
Hakki, however, teaches at least one proximity visual indicator for signaling to a proximate vehicle of its encroachment of a hazard zone in front of the host vehicle or it is within the hazard zone in front of host vehicle (a proximity visual indicator which projects an image or outline indicating a hazard zone 210 [see e.g. FIG. 1] in front of host vehicle, see e.g. para. [0052], which indicates to other proximity vehicles of their encroachment in the hazard zone or they are within the hazard zone in front of the host vehicle). 
Yang and Hakki are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety for the host vehicle as well as proximity vehicles or to reduce repair cost associated with fender benders. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hakki and further in view of Bonilla (Bonilla; US 2009/0256698).
As per claim 2, the traffic lane encroachment indicator system as described in claim 1 as taught by Yang and Hakki, Yand does not teach a visual proximity indicator for signaling to the proximate vehicle it is not within the hazard zone in front of the host vehicle.
Hakki, however, teaches at least one proximity visual indicator for signaling to a proximate vehicle of its encroachment of a hazard zone in front of the host vehicle or it is within the hazard zone in front of host vehicle (a proximity visual indicator which projects an image or outline indicating a hazard zone 210 [see e.g. FIG. 1] in front of host vehicle, see e.g. para. [0052], which indicates to other proximity vehicles of their encroachment in the hazard zone or they are within the hazard zone in front of the host vehicle). 
Yang and Hakki are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety for the host vehicle as well as proximity vehicles or to reduce repair cost associated with fender benders. 
Yang and Hakki do not teach signaling that a proximate vehicle is not within the hazard zone. 
Bonilla, however, teaches that signaling that a proximate vehicle is not within the hazard zone (when a vehicle is inside a hazard zone a certain color or flashing/blinking at various rates is provided as a warning, see e.g. para. [0043], wherein the absence of the certain color or absence of the flashing or blinking would indicate a proximate vehicle is not present in the hazard or danger zone). Similarly, it would have been obvious to one of ordinary skill in the art that the disclosed proximity visual indicator of Hakki are flashed or changed to a different color based on a proximity vehicle presence in the zone 210. 
Yang, Hakki, and Bonilla are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to . 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hakki and further in view of Grisham et al. (Grisham; US 2005/0275513).
As per claim 7, the traffic lane encroachment indicator system as described in claim 1 as taught by Yang and Hakki, wherein Yang teaches proximity indicator outputs signal when generating signal when distance between the vehicle 200 and vehicle 300 increases a preset distance as discussed in analysis of merits of claim 1 but fails to teach the at least one visual indicator is configured to turn off and on.
However, it is known in the art that a visual indicator can be turned on or off based on one or more conditions. For example, Grisham teaches at least one visual indicator is configured to turn off and on (activate or deactivate a warning device, for example, turning on (or off) a warning light or a siren; see e.g. para. [0173]). 
Yang, Hakki and Grisham are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing driver distraction when the no danger exits or to reduce drain one or more related components which in turn can increase functional life of the system.
As per claim 8, the traffic lane encroachment indicator system as described in claim 7 as taught by Yang, Hakki and Grisham, wherein Yang does not teach the at least one visual proximity indicator is configured to flash, change color, display a preselected pattern, or a combination thereof. 
Grisham teaches at least one visual proximity indicator is configured to flash (activate or deactivate a warning device, for example, turning on (or off) a warning light or a siren; see e.g. para. [0173]), change color, display a preselected pattern, or a combination thereof. 
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hakki and further in view of Doerr et al. (Doerr; US 2006/0097570).
As per claim 9, the traffic lane encroachment indicator system as described in claim 1 as taught by Yang and Hakki, except the claimed subject matter further comprising a means for an operator of the host vehicle to provide additional input to the controller wherein such additional input is selected from the group consisting essentially of manually modifying the minimum passing distance, inputting additional data for determining whether the proximate vehicle is within the hazard zone in front of the host vehicle, placing the traffic lane encroachment indicator system in standby mode, turning off the traffic lane encroachment indicator system, and combinations thereof. 
Doerr, however, teaches a means for an operator of the host vehicle to provide additional input to the controller wherein such additional input is selected from the group consisting essentially of manually modifying the minimum passing distance (value of the target safety distance can either be set automatically or be inputted manually by a driver of the vehicle; see e.g. para. [0017]). 
Yang and Hakki and Doerr are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved user control which in turn can improve user experience because he/she can change vehicle feature based on his liking or experience which is desired. 

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hakki and further in view of Palanimuthu (Palanimuthu; US 2016/0280132).
As per claim 11, the traffic lane encroachment indicator system as described in claim 1 and taught by Yang and Hakki, except the claimed subject matter wherein the controller is configured to store and send to a third-party system information relating to operation of the host vehicle. 
Palanimuthu, however, teaches that the disclosed system is configured to store and send to a third-party system information relating to operation of the host vehicle (one or more information related to operation of the host vehicle as well as a proximity vehicle and transmit to a remote system 101; see e.g. para. [0013-17] and FIG. 1).
Yang, Hakki and Palanimuthu are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing processing for host vehicle which may lower the cost of the host vehicle since a stronger processing power is not needed. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hakki and further in view of Hobbs et al. (Hobbs; US Patent No. 9,188,985).
As per claim 12, The traffic lane encroachment indicator system as described in claim 4 and taught by Yang and Hakki, wherein Yang teaches that the controller is configured to receive information regarding conditions impacting the host vehicle, store the information received, and incorporate the information received in determining the hazard zone (as discussed in analysis of merits of claim 1, information regarding one or more conditions is affecting own or host vehicle are received and used to determine hazard zone; see e.g. para. [0010-13], wherein the information from the one or more sensors is at least temporarily stored for determining hazard zone or distance) but fails to teach that the information is received from a third party. 
Hobbs, however, teaches receiving weather data from a third part (see e.g. claim 29), wherein the weather can affect the danger or safety zone as discussed earlier and disclosed by Hakki. Yang, Hakki and Hobbs are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing number of required sensors which may lower the cost of the host vehicle since a reduced number of sensors would be needed.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hakki and further in view of Mathews et al. (Mathews; US 2016/0362048).
As per claim 14, the traffic lane encroachment indicator system as described in claim 1 and taught by Yang and Hakki, wherein Yang as well as Hakki teaches at least one proximity sensor, but they fail to teach that the at least one proximity sensor on the host vehicle is configured to determine whether the proximate vehicle is oncoming rather than traveling in the same direction, and the controller is capable of maintaining the at least one proximity sensor in the off position. 
Mathews, however, teaches to determine whether the proximate vehicle is oncoming rather than traveling in the same direction, and the controller is capable of maintaining the at least one proximity sensor in the off position (a speed alert is not issued [or the alert system is turned off and maintained in that state] by the network device carried by Transport B. Transport B is within 500 m of Transport Y, but Transport B and Transport Y are traveling in opposite directions, see e.g. para. [0071], wherein the determination is made that a vehicle is driver less than a threshold speed or the vehicle is coming from an opposite direction as discussed in the paragraph). 
Yang, Hakki and Mathews are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to . 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hakki and further in view of Hayes et al. (Hayes; US Patent No. 10,388,157).
As per claim 18, the traffic lane encroachment indicator system as described in claim 17 and taught by Yang and Hakki, except the claimed subject matter wherein the controller is configured to determine whether the operator of the host vehicle reacted to operation of the operator alert indicator and to store information regarding how the operator reacted.
Hayes, however teaches to determine whether operator of host vehicle reacted to operation of operator alert indicator and to store information regarding how the operator reacted (a visual alert is outputted and capturing response data indicating how [if] the driver reacted and responded to the instruction output; see e.g. col. 32, lines 5-12). 
Yang, Hakki and Hayes are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose determining how a human would react to certain scenarios and training an artificial intelligence system if needed. 
As per claim 19, the traffic lane encroachment indicator system as described in claim 18 and taught by Yang, Hakki and Hayes, wherein Yang does not teach that the controller is configured to store and send information to a third-party regarding determination of whether the operator of the host vehicle reacted to operation of the operator alert indicator and information regarding how the operator reacted.
Hayes, however teaches to store and send information to a third-party regarding determination of whether operator of host vehicle reacted to operation of operator alert indicator and information a visual alert is outputted and capturing response data indicating how [if] the driver reacted and responded to the instruction output, wherein this data can be transmitted to a third party; see e.g. col. 32, lines 5-18). 
Yang, Hakki and Hayes are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose determining how a human would react to certain scenarios and training an artificial intelligence system if needed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MUHAMMAD ADNAN/Examiner, Art Unit 2688